This action was begun on July 23, 1938, by L. H. Eckhardt, as liquidator, and Charles Poole, Frank B. Williams, Ray J. Kasiska, I. Clifford Turner, and Sigmund Blumenfeld, as trustees of the segregated trust of the First National Bank Trust Company of Baraboo, Wisconsin, plaintiffs, against Arthur Judevine and Seba Judevine, his wife, and Ethel Judevine, a daughter, defendants, to set aside transfers of two parcels of real estate, one in Sauk county and one in Forest county, and the assignment of a leasehold interest in certain other property situate in Sauk county, on the ground that the conveyance was made with intent to hinder, delay, and defraud the creditors of Arthur and Seba Judevine.
From the judgment entered on January 17, 1939, setting aside the conveyances, the defendants appeal.  The facts will be stated in the opinion.
This action involves principally questions of fact.  We have examined the record, the findings are well sustained by the evidence, and the judgment would be affirmed without opinion were it not for a question of law raised in the case.  We shall state such facts only as are necessary to present that question.
It was claimed by the defendants that the conveyances were made by Arthur and Seba Judevine to the daughter Ethel in satisfaction of a debt.  The debt arose in this way:  The *Page 170 
defendants testified that Arthur Judevine agreed with his daughter Ethel that if she would remain at home during her high-school years and take care of the home and the store, he would give her a four-year college education.  At the time of the alleged agreement she was either fifteen or sixteen years of age.  It was the contention of the defendants that by the making of this agreement she became emancipated and was entitled to compensation for the services rendered to the parents in the home.  She testified these services were worth $20 a week for services in the store and $7 while working at home.
The defendants rely upon the case of Curt v. IndustrialComm. (1937) 226 Wis. 16, 275 N.W. 447.  That case involved a construction of the Workmen's Compensation Act.  Sec. 102.07(4), Stats., provided that minors should have the same power of contracting for their services as adult employees, but it is expressly provided that the section defines employee "as used in this chapter [ch. 102]."  That case must be read and understood in the light of the facts of the case.  It was not intimated in that case that the provisions of ch. 102, Stats., operated generally to enable minors to enter into enforceable contracts.  They may enter into such contracts for the purposes of the Workmen's Compensation Act. While the court speaks of emancipation it is not held or intimated that emancipation was for any other purpose than entering into a contract of employment under the Workmen's Compensation Act.  The general law of emancipation of minors is not affected.  The trial court rightly held that upon the facts of the present case the minor daughter was not emancipated.
By the Court. — Judgment affirmed. *Page 171